     Case 3:18-cv-00179-MMA-LL Document 32 Filed 08/18/20 PageID.187 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLEN EDWARDS,                                       Case No. 18cv179-MMA (LL)
12                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF’S
13                        vs.                             MOTION FOR CLARIFICATION
14
                                                          [Doc. No. 31]
15   P. SHAKIBA, et al.,
16                                   Defendants.

17
18         Plaintiff Allen Edwards, a California inmate proceeding pro se, instituted this civil
19   rights action against officials at R. J. Donovan Correctional Facility for violation of his
20   Eighth and Fourteenth Amendment rights. See Doc. No. 1. Defendants moved to dismiss
21   Plaintiff’s claims pursuant to Federal Rule of Civil Procedure 12(b)(6). See Doc. No. 14.
22   The Court denied Defendants’ motion as to Plaintiff’s Eighth Amendment claim but
23   granted Defendants’ motion as to Plaintiff’s Fourteenth Amendment claim. See Doc. No.
24   18. The Court granted Plaintiff leave to file an amended complaint in order to
25   sufficiently allege his Fourteenth Amendment claim. In doing so, the Court admonished
26   Plaintiff that an amended complaint, if any, “must be complete in itself without reference
27   to the original complaint,” and “[a]ny claims not re-alleged in the amended complaint
28   will be considered waived.” Id. at 7 (citing S.D. Cal. CivLR 15.1; King v. Atiyeh, 814
                                                      1
                                                                                   18cv179-MMA (LL)
     Case 3:18-cv-00179-MMA-LL Document 32 Filed 08/18/20 PageID.188 Page 2 of 4



1    F.2d 565, 567 (9th Cir. 1987)).
2             Plaintiff filed an amended complaint, alleging only a Fourteenth Amendment claim
3    against Defendants; Plaintiff did not re-allege his Eighth Amendment claim. See Doc.
4    No. 19. Defendants moved to dismiss this action in its entirety, arguing that Plaintiff
5    waived his Eighth Amendment claim and failed to state a plausible Fourteenth
6    Amendment claim. See Doc. No. 22. Plaintiff did not oppose the motion; the Court
7    granted Defendants’ motion and dismissed this action without prejudice. See Doc. No.
8    24. The Clerk of Court entered judgment accordingly on December 21, 2018. See Doc.
9    No. 25.
10            On June 17, 2020, Plaintiff moved to reopen this case, stating only that he had
11   cured the deficiencies in his previous pleadings. See Doc. No. 28. Plaintiff attached a
12   proposed second amended complaint to his motion. See id. Plaintiff’s proposed second
13   amended complaint was in fact a near duplicate of Plaintiff’s original complaint.
14   Compare Doc. No. 1 with Doc. No. 28. The only difference was reflected in Plaintiff’s
15   prayer for relief which had been updated to specify the amount of alleged damages and a
16   recent signature. See Doc. No. 28 at 12. 1 The Court construed Plaintiff’s motion to
17   reopen the case liberally as a motion for relief from judgment pursuant to Federal Rule of
18   Civil Procedure 60(b). See Doc. No. 29. The Court denied Plaintiff’s motion, stating in
19   pertinent part:
20            Plaintiff has not shown he is entitled to relief from judgment in this case.
              Plaintiff provides no explanation for why he failed to respond to Defendants’
21
              motion to dismiss, seek reconsideration of the Court’s dismissal order, or
22            otherwise litigate this action. Meanwhile, it has been more than a year and a
              half since entry of judgment. Accordingly, even if Plaintiff attempted to
23
              demonstrate mistake or excusable neglect – which he does not do – his motion
24            would be untimely. The Court notes further that it dismissed this action
              without prejudice. As such, although Plaintiff is not entitled to relief from the
25
              judgment in this case, he may file a new lawsuit in order to pursue his claims.
26
27
28   1
         Citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.
                                                          2
                                                                                             18cv179-MMA (LL)
     Case 3:18-cv-00179-MMA-LL Document 32 Filed 08/18/20 PageID.189 Page 3 of 4



1    Id. at 2-3.
2           Plaintiff now moves for clarification of the Court’s order denying Plaintiff’s
3    motion to reopen the case. See Doc. No. 31. According to Plaintiff, he does not
4    understand how to “comply with the Court’s Order expeditiously.” Id. at 1. Upon due
5    consideration of Plaintiff’s pro se status, good cause appearing, the Court GRANTS
6    Plaintiff’s motion. The Court clarifies its previous order and the status of these
7    proceedings as set forth below.
8           Simply put, there is nothing left for Plaintiff to do in this action. Plaintiff
9    originally brought an Eighth Amendment claim and a Fourteenth Amendment claim
10   against Defendants. See Doc. No. 1. The Court found that Plaintiff stated a plausible
11   Eighth Amendment claim but failed to state a plausible Fourteenth Amendment claim.
12   See generally Doc. No. 18. The Court granted Plaintiff leave to file an amended
13   complaint to cure the deficiencies in his Fourteenth Amendment claim. See id. The
14   Court admonished Plaintiff that an amended complaint would supersede his original
15   complaint and claims not realleged would be waived. See id.
16          Plaintiff availed himself of the Court’s leave and filed an amended complaint;
17   however, he did not reallege an Eighth Amendment claim. See Doc. No. 19. Defendants
18   moved to dismiss Plaintiff’s amended complaint on the grounds that he still did not state
19   a plausible Fourteenth Amendment claim. See Doc. No. 22. Defendants also pointed out
20   that Plaintiff had waived his Eighth Amendment claim. See id. Plaintiff had ample time
21   to respond to Defendants’ arguments but did not do so. Based on Plaintiff’s failure to
22   litigate the action, as well as this District’s Civil Local Rules, the Court granted
23   Defendants’ motion and dismissed this action without prejudice. See Doc. No. 24.
24          Eighteen months later, Plaintiff moved for relief from the Court’s dismissal order
25   but stated no valid legal grounds for such relief. See Doc. No. 28. As such, the Court
26   denied Plaintiff’s motion; the previously entered judgment is valid and this action
27   remains dismissed without prejudice. See Doc. No. 29. The case is closed. If Plaintiff
28   wishes to pursue his claims, he must do so by filing a new civil action.
                                                    3
                                                                                     18cv179-MMA (LL)
     Case 3:18-cv-00179-MMA-LL Document 32 Filed 08/18/20 PageID.190 Page 4 of 4



1          Accordingly, the Court DIRECTS the Clerk of Court to mail Plaintiff a court-
2    approved civil rights complaint form for his use in filing a new civil action.
3          IT IS SO ORDERED.
4    DATE: August 18, 2020                  _______________________________________
5                                           HON. MICHAEL M. ANELLO
                                            United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4
                                                                                  18cv179-MMA (LL)
